DETAILED ACTION
Response to Amendment
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Takamoto (U.S. Patent Application Publication Number 2008/0313362) and Lee (U.S. Patent Application Publication Number 2016/0350251).
Regarding Claim 16, Takamoto discloses a non-transitory memory element storing instructions executable by a processor (Figure 4, item 402) to: 
determine that first switch ports (Figure 4, items 407) of a plurality of switch ports are routed to unused slots (Figure 15; i.e., ports 5 and 6 are not currently connected to any I/O devices 117) of a plurality of slots (Figure 1, items 116; i.e., the I/O devices 117 connect to the sockets 116 [the claimed “slots”], which in turn connect to the ports 407 within the I/O switch devices 115) of a chassis (paragraph 0003; i.e., the device to which all of the components [e.g., the servers and switches] are connected) via corresponding first bus lanes of a switch fabric bus (Figure 4, item 404; i.e., see various connections between and within items 115-117 [Figures 1 and 4]), wherein the plurality of slots are configured to couple devices to the switch fabric bus (Figure 1, item 117); 
determine that second switch ports of the plurality of switch ports are routed to used slots of the plurality of slots of the chassis via corresponding second bus lanes of the switch fabric bus (Figure 15, items 407; i.e., ports 4 and 7 are connected to I/O devices 117).
Takamoto does not expressly disclose disable the first switch ports but not the second switch ports at least partially in response to determining that the first switch ports are routed to the unused slots and the second switch ports are routed to the used slots.
In the same field of endeavor (e.g., switch connection techniques), Lee teaches disabling the first switch ports but not the second switch ports at least partially in response to determining that the first switch ports are routed to the unused slots and the second switch ports are routed to the used slots (Figure 1, items 100a and 100b, paragraphs 0034 and 0045).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Lee’s teachings of switch connection techniques with the teachings of Takamoto, for the purpose of improving the utilization flexibility of the connection wire between the hub device and host unit (see Lee, paragraph 0046).

Regarding Claim 17, Takamoto discloses wherein the instructions are further executable by the processor to: allocate bus numbers (Figure 14, item 1403/Figure 15, item 1501; i.e., the logical port numbers are equivalent to the claimed “bus numbers”) to the second switch ports but not the first switch ports at least partially in response to: determining that the second switch ports are routed to the used slots; and the first switch ports having been disabled (paragraphs 0077-0080; i.e., only ports 407 that are connected to I/O devices [e.g., ports 4 and 7] are assigned logical port numbers 1403/1501).

Regarding Claim 18, Takamoto discloses determine that the first switch ports are routed to the unused slots and the second switch ports are routed to the used slots based at least in part on a link training procedure performed to link-train one or more switches with the plurality of slots, wherein the one or more switches include the plurality of switch ports (paragraph 0080; i.e., the determination of which ports 407 are connected to I/O devices 117 is equivalent to the claimed “link training procedure”).

Regarding Claim 19, Takamoto discloses query the one or more switches to obtain information indicative of results of the link training procedure; and determine that the first switch ports are routed to the unused slots and the second switch ports are routed to the used slots further based on the obtained information (Figure 9, item 108, paragraphs 0063-0064).

Regarding Claim 20, Takamoto does not expressly disclose wherein the switch fabric bus includes one or more of: a peripheral component interconnect express (PCIe) bus; or a PCIe extensions for instrumentation (PXIe) bus. The examiner takes Official Notice that PCIe and PXIe buses were well known in the art.

Allowable Subject Matter
Claims 1-15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Applicant’s arguments, see pages 7-10, filed 10/25/22, with respect to claims 1 and 9 have been fully considered and are persuasive.  The rejection of 9/22/22 has been withdrawn.
All claims that are not specifically addressed are allowable due to a dependency. 


Response to Arguments
With regards to Claim 16, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL M ZAMAN whose telephone number is (571)272-6495. The examiner can normally be reached Monday - Friday, 8 am - 5 pm, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAISAL M ZAMAN/               Primary Examiner, Art Unit 2186